OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03462 The Flex-funds Exact name of registrant as specified in charter) 6125 Memorial Drive, Dublin, Ohio 43017 (Address of principal executive offices)(Zip code) Robert S. Meeder, Jr., 6125 Memorial Drive, Dublin, Ohio 43017 (Name and address of agent for service) Registrant’s telephone number, including area code: 614-766-7000 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Flex-funds By (Signature and Title)* /s/ Robert S. Meeder, Jr., President Date July 30, 2012 * Print the name and title of each signing officer under his or her signature. ITEM 1. PROXY VOTING RECORD: The Muirfield Fund®, The Dynamic Growth Fund, The Aggressive Growth Fund, The Balanced Fund, The Strategic Growth Fund, The Total Return Bond Fund and The Money Market Fund held no securities during the period covered by this report in which there was a security holder vote.Accordingly there are no proxy votes to report. The Utilities and Infrastructure Fund Company Name Security ID Meeting Date Meeting Type Record Date Primary Ticker Symbol Committee Name Proposal Number Proposal Long Text Vote NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 1 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 2 TO DECLARE A FINAL DIVIDEND F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 3 TO RE-ELECT SIR JOHN PARKER N NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 4 TO RE-ELECT STEVE HOLLIDAY F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 5 TO ELECT ANDREW BONFIELD F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 6 TO RE-ELECT TOM KING F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 7 TO RE-ELECT NICK WINSER F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 8 TO RE-ELECT KEN HARVEY F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 9 TO RE-ELECT LINDA ADAMANY F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 10 TO RE-ELECT PHILIP AIKEN F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 11 TO RE-ELECT STEPHEN PETTIT F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 12 TO RE-ELECT MARIA RICHTER F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 13 TO RE-ELECT GEORGE ROSE F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 14 TO REAPPOINT THE AUDITORS PRICEWATERHOUSECOOPERS LLP F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 15 TO AUTHORISE THE DIRECTORS TO SET THE AUDITORS' REMUNERATION F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 16 TO APPROVE THE DIRECTORS REMUNERATION REPORT F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 17 TO AUTHORISE THE DIRECTORS TO ALLOT ORDINARY SHARES F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 18 TO DISAPPLY PRE-EMPTION RIGHTS F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 19 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 20 TO AUTHORISE THE DIRECTORS TO HOLD GENERAL MEETINGS ON 14 CLEAR DAYS' NOTICE N NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 21 TO REAPPROVE THE SHARE INCENTIVE PLAN F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 22 TO REAPPROVE THE EMPLOYEE STOCK PURCHASE PLAN F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 23 TO APPROVE THE SHARESAVE PLAN F NATIONAL GRID PLC 25-Jul-11 Annual 3-Jun-11 NGG Management 24 TO APPROVE THE LONG TERM PERFORMANCE PLAN F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 1 TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2 FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 2 TO ELECT GERARD KLEISTERLEE AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 3 TO RE-ELECT JOHN BUCHANAN AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 4 TO RE-ELECT VITTORIO COLAO AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 5 TO RE-ELECT MICHEL COMBES AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 6 TO RE-ELECT ANDY HALFORD AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 7 TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 8 TO ELECT RENEE JAMES AS A DIRECTOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 9 TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 10 TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 11 TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 12 TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED N VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 13 TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 14 TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 15 TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 16 TO APPROVE A FINAL DIVIDEND OF 6.05P PER ORDINARY SHARE MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 17 TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2 FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 18 TO RE-APPOINT DELOITTE LLP AS AUDITOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 19 TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 20 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 21 TO AUTHORISE THE DIRECTORS TO DIS-APPLY PRE-EMPTION RIGHTS MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 22 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED F VODAFONE GROUP PLC 92857W209 26-Jul-11 Annual 3-Jun-11 VOD Management 23 TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED N ENERSYS 29275Y102 4-Aug-11 Annual 8-Jun-11 ENS Management 1 DIRECTOR F ENERSYS 29275Y102 4-Aug-11 Annual 8-Jun-11 ENS Management 1 DIRECTOR F ENERSYS 29275Y102 4-Aug-11 Annual 8-Jun-11 ENS Management 1 DIRECTOR F ENERSYS 29275Y102 4-Aug-11 Annual 8-Jun-11 ENS Management 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ENERSYS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2012 F ENERSYS 29275Y102 4-Aug-11 Annual 8-Jun-11 ENS Management 3 ADVISORY VOTE ON THE COMPENSATION OF ENERSYS' NAMED EXECUTIVES OFFICERS F ENERSYS 29275Y102 4-Aug-11 Annual 8-Jun-11 ENS Management 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF ENERSYS' NAMED EXECUTIVE OFFICERS 1 ENERSYS 29275Y102 4-Aug-11 Annual 8-Jun-11 ENS Management 5 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS F TELEPHONE AND DATA SYSTEMS, INC. 15-Nov-11 Special 18-Aug-11 TDS Management 1 SHARE CONSOLIDATION AMENDMENT - STATUTORY VOTE F TELEPHONE AND DATA SYSTEMS, INC. 15-Nov-11 Special 18-Aug-11 TDS Management 2 SHARE CONSOLIDATION AMENDMENT - RATIFICATION VOTE F TELEPHONE AND DATA SYSTEMS, INC. 15-Nov-11 Special 18-Aug-11 TDS Management 3 VOTE AMENDMENT - STATUTORY VOTE F TELEPHONE AND DATA SYSTEMS, INC. 15-Nov-11 Special 18-Aug-11 TDS Management 4 VOTE AMENDMENT - RATIFICATION VOTE F TELEPHONE AND DATA SYSTEMS, INC. 15-Nov-11 Special 18-Aug-11 TDS Management 5 ANCILLARY AMENDMENT F TELEPHONE AND DATA SYSTEMS, INC. 15-Nov-11 Special 18-Aug-11 TDS Management 6 2011 LONG-TERM INCENTIVE PLAN F TELEPHONE AND DATA SYSTEMS, INC. 15-Nov-11 Special 18-Aug-11 TDS Management 7 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS F TELEPHONE AND DATA SYSTEMS, INC. 15-Nov-11 Special 18-Aug-11 TDS Management 8 ADJOURN THE SPECIAL MEETING, IF ELECTED F AMERICAN TOWER CORPORATION 29-Nov-11 Special 3-Oct-11 AMT Management 1 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 24, 2011, BETWEEN AMERICAN TOWER CORPORATION AND AMERICAN TOWER REIT, INC., WHICH IS PART OF THE REORGANIZATION OF AMERICAN TOWER'S OPERATIONS THROUGH WHICH AMERICAN TOWER INTENDS TO QUALIFY AS A REIT FOR FEDERAL INCOME TAX PURPOSES. F AMERICAN TOWER CORPORATION 29-Nov-11 Special 3-Oct-11 AMT Management 2 PROPOSAL TO PERMIT THE BOARD OF DIRECTORS OF AMERICAN TOWER CORPORATION TO ADJOURN THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE ORIGINALLY SCHEDULED TIME OF THE SPECIAL MEETING TO APPROVE PROPOSAL 1. F TELEPHONE AND DATA SYSTEMS, INC. 13-Jan-12 Special 9-Dec-11 TDS Management 1 REVISED SHARE CONSOLIDATION AMENDMENT - STATUTORY VOTE A TELEPHONE AND DATA SYSTEMS, INC. 13-Jan-12 Special 9-Dec-11 TDS Management 2 REVISED SHARE CONSOLIDATION AMENDMENT - RATIFICATION VOTE A TELEPHONE AND DATA SYSTEMS, INC. 13-Jan-12 Special 9-Dec-11 TDS Management 3 REVISED VOTE AMENDMENT - STATUTORY VOTE A TELEPHONE AND DATA SYSTEMS, INC. 13-Jan-12 Special 9-Dec-11 TDS Management 4 REVISED VOTE AMENDMENT - RATIFICATION VOTE A TELEPHONE AND DATA SYSTEMS, INC. 13-Jan-12 Special 9-Dec-11 TDS Management 5 ANCILLARY AMENDMENT A TELEPHONE AND DATA SYSTEMS, INC. 13-Jan-12 Special 9-Dec-11 TDS Management 6 REVISED 2011 LONG-TERM INCENTIVE PLAN A TELEPHONE AND DATA SYSTEMS, INC. 13-Jan-12 Special 9-Dec-11 TDS Management 7 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS A TELEPHONE AND DATA SYSTEMS, INC. 13-Jan-12 Special 9-Dec-11 TDS Management 8 REVISED PROPOSAL TO ADJOURN THE SPECIAL MEETING, IF ELECTED A QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 1 DIRECTOR F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2012. F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 3 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. F QUALCOMM INCORPORATED 6-Mar-12 Annual 9-Jan-12 QCOM Management 4 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. F NATIONAL FUEL GAS COMPANY 8-Mar-12 Annual 9-Jan-12 NFG Management 1 DIRECTOR F NATIONAL FUEL GAS COMPANY 8-Mar-12 Annual 9-Jan-12 NFG Management 1 DIRECTOR F NATIONAL FUEL GAS COMPANY 8-Mar-12 Annual 9-Jan-12 NFG Management 1 DIRECTOR F NATIONAL FUEL GAS COMPANY 8-Mar-12 Annual 9-Jan-12 NFG Management 2 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM. F NATIONAL FUEL GAS COMPANY 8-Mar-12 Annual 9-Jan-12 NFG Management 3 ADVISORY VOTE TO APPROVE COMPENSATION OF EXECUTIVES. F NATIONAL FUEL GAS COMPANY 8-Mar-12 Annual 9-Jan-12 NFG Management 4 VOTE TO APPROVE THE 2 F NATIONAL FUEL GAS COMPANY 8-Mar-12 Annual 9-Jan-12 NFG Management 5 VOTE TO APPROVE THE 2 F EQT CORPORATION 26884L109 18-Apr-12 Annual 15-Feb-12 EQT Management 1 ELECTION OF DIRECTOR: KENNETH M. BURKE F EQT CORPORATION 26884L109 18-Apr-12 Annual 15-Feb-12 EQT Management 2 ELECTION OF DIRECTOR: MARGARET K. DORMAN F EQT CORPORATION 26884L109 18-Apr-12 Annual 15-Feb-12 EQT Management 3 ELECTION OF DIRECTOR: PHILIP G. BEHRMAN, PH.D F EQT CORPORATION 26884L109 18-Apr-12 Annual 15-Feb-12 EQT Management 4 ELECTION OF DIRECTOR: A. BRAY CARY, JR. F EQT CORPORATION 26884L109 18-Apr-12 Annual 15-Feb-12 EQT Management 5 ELECTION OF DIRECTOR: LEE T. TODD, JR., PH.D. F EQT CORPORATION 26884L109 18-Apr-12 Annual 15-Feb-12 EQT Management 6 APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION F EQT CORPORATION 26884L109 18-Apr-12 Annual 15-Feb-12 EQT Management 7 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS F EQT CORPORATION 26884L109 18-Apr-12 Annual 15-Feb-12 EQT Management 8 SHAREHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE COMPANY'S BOARD OF DIRECTORS F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR W THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 1 DIRECTOR F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR YEAR 2012. F THE AES CORPORATION 00130H105 19-Apr-12 Annual 24-Feb-12 AES Management 3 TO CONSIDER A (NON-BINDING) ADVISORY VOTE ON EXECUTIVE COMPENSATION. F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 1 ELECTION OF DIRECTOR: THOMAS EVERIST F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 2 ELECTION OF DIRECTOR: KAREN B. FAGG F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 3 ELECTION OF DIRECTOR: TERRY D. HILDESTAD F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 4 ELECTION OF DIRECTOR: A. BART HOLADAY F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 5 ELECTION OF DIRECTOR: DENNIS W. JOHNSON F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 6 ELECTION OF DIRECTOR: THOMAS C. KNUDSON F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 7 ELECTION OF DIRECTOR: RICHARD H. LEWIS F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 8 ELECTION OF DIRECTOR: PATRICIA L. MOSS F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 9 ELECTION OF DIRECTOR: HARRY J. PEARCE F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 10 ELECTION OF DIRECTOR: JOHN K. WILSON F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 11 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012. F MDU RESOURCES GROUP, INC. 24-Apr-12 Annual 24-Feb-12 MDU Management 12 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. F ENERGEN CORPORATION 29265N108 25-Apr-12 Annual 24-Feb-12 EGN Management 1 DIRECTOR F ENERGEN CORPORATION 29265N108 25-Apr-12 Annual 24-Feb-12 EGN Management 1 DIRECTOR F ENERGEN CORPORATION 29265N108 25-Apr-12 Annual 24-Feb-12 EGN Management 1 DIRECTOR F ENERGEN CORPORATION 29265N108 25-Apr-12 Annual 24-Feb-12 EGN Management 1 DIRECTOR F ENERGEN CORPORATION 29265N108 25-Apr-12 Annual 24-Feb-12 EGN Management 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. F ENERGEN CORPORATION 29265N108 25-Apr-12 Annual 24-Feb-12 EGN Management 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. F ENERGEN CORPORATION 29265N108 25-Apr-12 Annual 24-Feb-12 EGN Management 4 SHAREHOLDER PROPOSAL. F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 3 ELECTION OF DIRECTOR: ANN M. FUDGE F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 6 ELECTION OF DIRECTOR: ANDREA JUNG F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 8 ELECTION OF DIRECTOR: ROBERT W. LANE F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 9 ELECTION OF DIRECTOR: RALPH S. LARSEN F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS N GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 11 ELECTION OF DIRECTOR: JAMES J. MULVA F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 12 ELECTION OF DIRECTOR: SAM NUNN F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 13 ELECTION OF DIRECTOR: ROGER S. PENSKE N GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 15 ELECTION OF DIRECTOR: JAMES S. TISCH F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 17 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 18 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 19 APPROVAL OF AN AMENDMENT TO THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 20 APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 21 CUMULATIVE VOTING N GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 22 NUCLEAR ACTIVITIES F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 23 INDEPENDENT BOARD CHAIRMAN F GENERAL ELECTRIC COMPANY 25-Apr-12 Annual 27-Feb-12 GE Management 24 SHAREOWNER ACTION BY WRITTEN CONSENT F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 1 APPROVAL OF THE ANNUAL REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2011 F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 2 CONSULTATIVE VOTE ON THE 2 F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 3 DISCHARGE OF THE BOARD OF DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 4 APPROPRIATION OF AVAILABLE EARNINGS AND DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVE F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 5 RE-ELECTION TO THE BOARD OF DIRECTOR: ROGER AGNELLI F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 6 RE-ELECTION TO THE BOARD OF DIRECTOR: LOUIS R. HUGHES F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 7 RE-ELECTION TO THE BOARD OF DIRECTOR: HANS ULRICH MARKI F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 8 RE-ELECTION TO THE BOARD OF DIRECTOR: MICHEL DE ROSEN F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 9 RE-ELECTION TO THE BOARD OF DIRECTOR: MICHAEL TRESCHOW F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 10 RE-ELECTION TO THE BOARD OF DIRECTOR: JACOB WALLENBERG N ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 11 RE-ELECTION TO THE BOARD OF DIRECTOR: YING YEH F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 12 RE-ELECTION TO THE BOARD OF DIRECTOR: HUBERTUS VON GRUNBERG F ABB LTD 26-Apr-12 Annual 20-Mar-12 ABB Management 13 RE-ELECTION OF THE AUDITORS F ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 1 APPROVAL OF ANNUAL REPORT, FINANCIAL STATEMENTS, REPORT OF THE EXTERNAL AUDITORS AND ACCOUNT INSPECTORS FOR THE FISCAL YEAR ENDED ON DECEMBER 31, 2011. F ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 2 APPROVAL OF PROFITS AND DIVIDENDS DISTRIBUTION. F ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 3 COMPENSATION FOR THE BOARD OF DIRECTORS. A ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 4 COMPENSATION FOR THE DIRECTORS' COMMITTEE AND APPROVAL OF THEIR 2012 BUDGET. A ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 5 APPOINTMENT OF AN EXTERNAL AUDITING FIRM GOVERNED BY CHAPTER XXVIII OF SECURITIES MARKET LAW 18,045. A ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 6 ELECTION OF TWO ACCOUNT INSPECTORS AND THEIR SUBSTITUTES, AS WELL AS THEIR COMPENSATION. A ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 7 APPOINTMENT OF RISK RATING AGENCIES. A ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 8 APPROVAL OF THE INVESTMENT AND FINANCING POLICY. F ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 9 OTHER MATTERS OF INTEREST AND COMPETENCE OF THE ORDINARY SHAREHOLDERS' MEETING. N ENERSIS S.A. 29274F104 26-Apr-12 Annual 19-Mar-12 ENI Management 10 OTHER NECESSARY RESOLUTIONS FOR THE PROPER IMPLEMENTATION OF THE ABOVE MENTIONED AGREEMENTS. F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 1 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 2 ELECTION OF DIRECTOR: GILBERT F. AMELIO F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 3 ELECTION OF DIRECTOR: REUBEN V. ANDERSON F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 4 ELECTION OF DIRECTOR: JAMES H. BLANCHARD F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 5 ELECTION OF DIRECTOR: JAIME CHICO PARDO F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 6 ELECTION OF DIRECTOR: JAMES P. KELLY F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 7 ELECTION OF DIRECTOR: JON C. MADONNA F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 8 ELECTION OF DIRECTOR: JOHN B. MCCOY F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 9 ELECTION OF DIRECTOR: JOYCE M. ROCHE F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 10 ELECTION OF DIRECTOR: MATTHEW K. ROSE F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 11 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 13 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 14 AMEND CERTIFICATE OF INCORPORATION. F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 15 POLITICAL CONTRIBUTIONS REPORT. F AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 16 LIMIT WIRELESS NETWORK MANAGEMENT. N AT&T INC. 00206R102 27-Apr-12 Annual 28-Feb-12 T Management 17 INDEPENDENT BOARD CHAIRMAN. F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 1 DIRECTOR F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SPECTRA ENERGY CORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 3 AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR A MAJORITY VOTE STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. F SPECTRA ENERGY CORP 1-May-12 Annual 5-Mar-12 SE Management 4 AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 1 ELECTION OF DIRECTOR: RICHARD L. CARRION F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 2 ELECTION OF DIRECTOR: MELANIE L. HEALEY F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 3 ELECTION OF DIRECTOR: M. FRANCES KEETH F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 4 ELECTION OF DIRECTOR: ROBERT W. LANE F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 5 ELECTION OF DIRECTOR: LOWELL C. MCADAM F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 6 ELECTION OF DIRECTOR: SANDRA O. MOOSE F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 7 ELECTION OF DIRECTOR: JOSEPH NEUBAUER N VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 8 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 9 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 10 ELECTION OF DIRECTOR: HUGH B. PRICE F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 11 ELECTION OF DIRECTOR: RODNEY E. SLATER N VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 13 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 14 DISCLOSURE OF PRIOR GOVERNMENT SERVICE F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 15 DISCLOSURE OF LOBBYING ACTIVITIES F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 16 VESTING OF PERFORMANCE STOCK UNITS N VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 17 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 18 SHAREHOLDER ACTION BY WRITTEN CONSENT F VERIZON COMMUNICATIONS INC. 92343V104 3-May-12 Annual 5-Mar-12 VZ Management 19 NETWORK NEUTRALITY FOR WIRELESS BROADBAND N FLUOR CORPORATION 3-May-12 Annual 9-Mar-12 FLR Management 1 ELECTION OF DIRECTOR: PETER K. BARKER F FLUOR CORPORATION 3-May-12 Annual 9-Mar-12 FLR Management 2 ELECTION OF DIRECTOR: ALAN M. BENNETT F FLUOR CORPORATION 3-May-12 Annual 9-Mar-12 FLR Management 3 ELECTION OF DIRECTOR: DEAN R. O'HARE N FLUOR CORPORATION 3-May-12 Annual 9-Mar-12 FLR Management 4 ELECTION OF DIRECTOR: DAVID T. SEATON F FLUOR CORPORATION 3-May-12 Annual 9-Mar-12 FLR Management 5 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. N FLUOR CORPORATION 3-May-12 Annual 9-Mar-12 FLR Management 6 THE AMENDMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO GRANT HOLDERS OF AT LEAST 25% OF THE COMPANY'S OUTSTANDING SHARES OF COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. F FLUOR CORPORATION 3-May-12 Annual 9-Mar-12 FLR Management 7 THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. F NII HOLDINGS, INC. 62913F201 9-May-12 Annual 16-Mar-12 NIHD Management 1 ELECTION OF DIRECTOR: KEVIN L. BEEBE F NII HOLDINGS, INC. 62913F201 9-May-12 Annual 16-Mar-12 NIHD Management 2 ELECTION OF DIRECTOR: CAROLYN F. KATZ F NII HOLDINGS, INC. 62913F201 9-May-12 Annual 16-Mar-12 NIHD Management 3 AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. F NII HOLDINGS, INC. 62913F201 9-May-12 Annual 16-Mar-12 NIHD Management 4 APPROVAL OF THE 2 F NII HOLDINGS, INC. 62913F201 9-May-12 Annual 16-Mar-12 NIHD Management 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 1 ELECTION OF DIRECTOR: TERESA BECK F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 2 ELECTION OF DIRECTOR: R.D. CASH F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 3 ELECTION OF DIRECTOR: LAURENCE M. DOWNES F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 4 ELECTION OF DIRECTOR: RONALD W. JIBSON F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 5 ELECTION OF DIRECTOR: GARY G. MICHAEL F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 6 ELECTION OF DIRECTOR: KEITH O. RATTIE F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 7 ELECTION OF DIRECTOR: HARRIS H. SIMMONS F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 8 ELECTION OF DIRECTOR: BRUCE A. WILLIAMSON F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 9 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. F QUESTAR CORPORATION 10-May-12 Annual 6-Mar-12 STR Management 10 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 1 ELECTION OF DIRECTOR: STEPHEN P. ADIK F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 2 ELECTION OF DIRECTOR: MARTHA CLARK GOSS F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 3 ELECTION OF DIRECTOR: JULIE A. DOBSON F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 4 ELECTION OF DIRECTOR: RICHARD R. GRIGG F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 5 ELECTION OF DIRECTOR: JULIA L. JOHNSON F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 6 ELECTION OF DIRECTOR: GEORGE MACKENZIE F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 7 ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 8 ELECTION OF DIRECTOR: JEFFRY E. STERBA F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 9 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2012. F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 10 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. F AMERICAN WATER WORKS COMPANY, INC. 11-May-12 Annual 19-Mar-12 AWK Management 11 STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S ANNUAL INCENTIVE PLAN. N NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 1 ELECTION OF DIRECTOR: RICHARD A. ABDOO F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 2 ELECTION OF DIRECTOR: ARISTIDES S. CANDRIS F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 3 ELECTION OF DIRECTOR: SIGMUND L. CORNELIUS F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 4 ELECTION OF DIRECTOR: MICHAEL E. JESANIS F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 5 ELECTION OF DIRECTOR: MARTY R. KITTRELL N NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 6 ELECTION OF DIRECTOR: W. LEE NUTTER F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 7 ELECTION OF DIRECTOR: DEBORAH S. PARKER F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 8 ELECTION OF DIRECTOR: IAN M. ROLLAND N NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 9 ELECTION OF DIRECTOR: ROBERT C. SKAGGS, JR. F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 10 ELECTION OF DIRECTOR: TERESA A. TAYLOR F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 11 ELECTION OF DIRECTOR: RICHARD L. THOMPSON F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 12 ELECTION OF DIRECTOR: CAROLYN Y. WOO F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 13 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 14 TO CONSIDER ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 15 TO CONSIDER AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. F NISOURCE INC. 65473P105 15-May-12 Annual 19-Mar-12 NI Management 16 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING CUMULATIVE VOTING. N VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 1 APPROVAL OF THE COMPANY'S FINANCIAL STATEMENTS FOR THE 2 F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE 2 F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 3 APPROVAL OF THE EXPENSES AND CHARGES REFERRED TO IN ARTICLE 39-4 OF THE FRENCH GENERAL TAX CODE. F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 4 ALLOCATION OF INCOME FOR THE 2 F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 5 OPTION FOR THE PAYMENT OF THE DIVIDEND IN SHARES. F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 6 APPROVAL OF REGULATED AGREEMENTS AND UNDERTAKINGS. F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 7 APPOINTMENT OF A DIRECTOR (MR JACQUES ASCHENBROICH). F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 8 APPOINTMENT OF A DIRECTOR (MRS MARYSE AULAGNON). F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 9 APPOINTMENT OF A DIRECTOR (MRS NATHALIE RACHOU). F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 10 APPOINTMENT OF A DIRECTOR (GROUPAMA SA, REPRESENTED BY MR GEORGES RALLI). F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 11 RENEWAL OF THE TERM OF OFFICE OF A DIRECTOR (MR SERGE MICHEL). N VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 12 RATIFICATION OF THE CO-OPTING OF A DIRECTOR (CAISSE DES DEPOTSET CONSIGNATIONS, REPRESENTED BY MR OLIVIER MAREUSE). F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 13 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN THE COMPANY'S OWN SHARES. F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 14 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO SHARE CAPITAL AND/OR NEGOTIABLE SECURITIES CARRYING A RIGHT TO THE ALLOCATION OF DEBT SECURITIES, WITH PREFERENTIAL SUBSCRIPTION RIGHTS. N VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 15 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO SHARE CAPITAL AND/OR NEGOTIABLE SECURITIES CARRYING A RIGHT TO THE ALLOCATION OF DEBT SECURITIES THROUGH PUBLIC OFFERINGS, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. N VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 16 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO SHARE CAPITAL AND/OR NEGOTIABLE SECURITIES CARRYING A RIGHT TO THE ALLOCATION OF DEBT SECURITIES THROUGH A PRIVATE PLACEMENT MENTIONED IN ARTICLE L. 411-2, II OF THE FRENCH MONETARY AND FINANCIAL CODE, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. N VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 17 AUTHORIZATION TO ISSUE SHARES OR SECURITIES GIVING ACCESS TO THE SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS AS CONSIDERATION FOR CONTRIBUTIONS IN KIND CONSISTING OF EQUITY SECURITIES OR SECURITIES GIVING ACCESS TO THE SHARE CAPITAL. N VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 18 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE SHARE CAPITAL THROUGH THE CAPITALIZATION OF PREMIUMS, RESERVES, PROFITS OR OTHER ITEMS. F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 19 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE NUMBER OF SHARES TO BE ISSUED IN CONNECTION WITH A SHARE CAPITAL INCREASE WITH OR WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. N VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 20 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ISSUE, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS, SHARES OR SECURITIES GIVING ACCESS TO THE SHARE CAPITAL RESERVED FOR MEMBERS OF EMPLOYEE SAVINGS PLANS. F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 21 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO INCREASE THE SHARE CAPITAL BY ISSUING SHARES RESERVED FOR A CATEGORY OF BENEFICIARIES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 22 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL BY THE CANCELLATION OF TREASURY SHARES. F VEOLIA ENVIRONNEMENT 92334N103 16-May-12 Annual 26-Mar-12 VE Management 23 POWERS TO CARRY OUT FORMALITIES. F AKAMAI TECHNOLOGIES, INC. 00971T101 16-May-12 Annual 23-Mar-12 AKAM Management 1 ELECTION OF DIRECTOR: GEORGE H. CONRADES F AKAMAI TECHNOLOGIES, INC. 00971T101 16-May-12 Annual 23-Mar-12 AKAM Management 2 ELECTION OF DIRECTOR: MARTIN M. COYNE II F AKAMAI TECHNOLOGIES, INC. 00971T101 16-May-12 Annual 23-Mar-12 AKAM Management 3 ELECTION OF DIRECTOR: JILL A. GREENTHAL F AKAMAI TECHNOLOGIES, INC. 00971T101 16-May-12 Annual 23-Mar-12 AKAM Management 4 ELECTION OF DIRECTOR: GEOFFREY A. MOORE F AKAMAI TECHNOLOGIES, INC. 00971T101 16-May-12 Annual 23-Mar-12 AKAM Management 5 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AKAMAI TECHNOLOGIES, INC'S NAMED EXECUTIVE OFFICERS. N AKAMAI TECHNOLOGIES, INC. 00971T101 16-May-12 Annual 23-Mar-12 AKAM Management 6 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITORS OF AKAMAI TECHNOLOGIES, INC FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 1 ELECTION OF DIRECTOR: ALAN S. ARMSTRONG F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 2 ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 3 ELECTION OF DIRECTOR: IRL F. ENGELHARDT F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 4 ELECTION OF DIRECTOR: JOHN A. HAGG F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 5 ELECTION OF DIRECTOR: JUANITA H. HINSHAW F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 6 ELECTION OF DIRECTOR: FRANK T. MACINNIS F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 7 ELECTION OF DIRECTOR: STEVEN W. NANCE F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 8 ELECTION OF DIRECTOR: MURRAY D. SMITH F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 9 ELECTION OF DIRECTOR: JANICE D. STONEY F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 10 ELECTION OF DIRECTOR: LAURA A. SUGG F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 11 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2012 F THE WILLIAMS COMPANIES, INC. 17-May-12 Annual 26-Mar-12 WMB Management 12 APPROVAL, BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION F TELEPHONE AND DATA SYSTEMS, INC. 17-May-12 Annual 29-Mar-12 TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 17-May-12 Annual 29-Mar-12 TDS Management 1 DIRECTOR W TELEPHONE AND DATA SYSTEMS, INC. 17-May-12 Annual 29-Mar-12 TDS Management 1 DIRECTOR F TELEPHONE AND DATA SYSTEMS, INC. 17-May-12 Annual 29-Mar-12 TDS Management 1 DIRECTOR W TELEPHONE AND DATA SYSTEMS, INC. 17-May-12 Annual 29-Mar-12 TDS Management 2 RATIFY ACCOUNTANTS FOR 2012. F TELEPHONE AND DATA SYSTEMS, INC. 17-May-12 Annual 29-Mar-12 TDS Management 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. N TELEPHONE AND DATA SYSTEMS, INC. 17-May-12 Annual 29-Mar-12 TDS Management 4 SHAREHOLDER PROPOSAL TO RECAPITALIZE TDS' OUTSTANDING STOCK. F ULTRA PETROLEUM CORP. 22-May-12 Annual and Special Meeting 2-Apr-12 UPL Management 1 ELECTION OF MICHAEL D. WATFORD AS DIRECTOR F ULTRA PETROLEUM CORP. 22-May-12 Annual and Special Meeting 2-Apr-12 UPL Management 2 ELECTION OF W. CHARLES HELTON AS DIRECTOR F ULTRA PETROLEUM CORP. 22-May-12 Annual and Special Meeting 2-Apr-12 UPL Management 3 ELECTION OF STEPHEN J. MCDANIEL AS DIRECTOR F ULTRA PETROLEUM CORP. 22-May-12 Annual and Special Meeting 2-Apr-12 UPL Management 4 ELECTION OF ROGER A. BROWN AS DIRECTOR F ULTRA PETROLEUM CORP. 22-May-12 Annual and Special Meeting 2-Apr-12 UPL Management 5 APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION F ULTRA PETROLEUM CORP. 22-May-12 Annual and Special Meeting 2-Apr-12 UPL Management 6 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION RESOLVED, THE SHAREHOLDERS OF THE COMPANY APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM , INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE ACCOMPANYING COMPENSATION TABLES, AND THE RELATED NARRATIVE DISCUSSION, IN THE COMPANY'S MOST RECENT PROXY STATEMENT F ULTRA PETROLEUM CORP. 22-May-12 Annual and Special Meeting 2-Apr-12 UPL Management 7 APPROVAL OF MATERIAL TERMS OF EXECUTIVE OFFICER PERFORMANCE GOALS F ULTRA PETROLEUM CORP. 22-May-12 Annual and Special Meeting 2-Apr-12 UPL Management 8 IF PRESENTED, A SHAREHOLDER PROPOSAL WHICH IS OPPOSED BY THE BOARD OF DIRECTORS. F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 1 RE-ELECT C. CHRISTOPHER GAUT AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT 2 F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 2 RE-ELECT GERALD W. HADDOCK AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT 2 F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 3 RE-ELECT PAUL E. ROWSEY, III AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT 2 F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 4 RE-ELECT FRANCIS S. KALMAN AS A CLASS II DIRECTOR FOR A TERM TO EXPIRE AT 2 F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 5 RE-ELECT DAVID A.B. BROWN AS A CLASS III DIRECTOR FOR A TERM TO EXPIRE AT 2 F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 6 RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 7 RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006. F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 8 TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 9 APPROVE OUR 2012 LONG-TERM INCENTIVE PLAN. F ENSCO PLC 29358Q109 22-May-12 Annual 30-Mar-12 ESV Management 10 A NON-BINDING ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. F CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 1 DIRECTOR F CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 1 DIRECTOR F CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 1 DIRECTOR F CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 1 DIRECTOR F CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 1 DIRECTOR F CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 1 DIRECTOR F CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 1 DIRECTOR F CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. F CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. N CARBO CERAMICS INC. 22-May-12 Annual 26-Mar-12 CRR Management 4 PROPOSAL TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 1 DIRECTOR F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. F ITC HOLDINGS CORP. 23-May-12 Annual 2-Apr-12 ITC Management 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 1 ELECTION OF DIRECTOR: JAMES C. DAY F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 2 ELECTION OF DIRECTOR: JULIE H. EDWARDS F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 3 ELECTION OF DIRECTOR: WILLIAM L. FORD F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 4 ELECTION OF DIRECTOR: JOHN W. GIBSON F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 5 ELECTION OF DIRECTOR: BERT H. MACKIE F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 6 ELECTION OF DIRECTOR: STEVEN J. MALCOLM F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 7 ELECTION OF DIRECTOR: JIM W. MOGG F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 8 ELECTION OF DIRECTOR: PATTYE L. MOORE F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 9 ELECTION OF DIRECTOR: GARY D. PARKER F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 10 ELECTION OF DIRECTOR: EDUARDO A. RODRIGUEZ F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 11 ELECTION OF DIRECTOR: GERALD B. SMITH F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 12 ELECTION OF DIRECTOR: DAVID J. TIPPECONNIC F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 13 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. FOR THE YEAR ENDING DECEMBER 31, 2012. F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 14 A PROPOSAL TO APPROVE ADDITIONAL SHARES FOR ISSUANCE UNDER THE ONEOK, INC. EMPLOYEE STOCK AWARD PROGRAM. N ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 15 A PROPOSAL TO AMEND AND RESTATE THE ONEOK, INC. EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. N ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 16 A PROPOSAL TO AMEND THE ONEOK, INC. CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. F ONEOK, INC. 23-May-12 Annual 26-Mar-12 OKE Management 17 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 1 DIRECTOR W MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 1 DIRECTOR F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 2 TO APPROVE AN AMENDMENT TO THE PARTNERSHIP'S 2008 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF COMMON UNITS AVAILABLE FOR ISSUANCE UNDER THE PLAN FROM 2.5 MILLION TO 3.7 MILLION. F MARKWEST ENERGY PARTNERS LP 1-Jun-12 Annual 4-Apr-12 MWE Management 3 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 1 ELECTION OF DIRECTOR: RAYMOND P. DOLAN F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 2 ELECTION OF DIRECTOR: RONALD M. DYKES F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 3 ELECTION OF DIRECTOR: CAROLYN F. KATZ F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 4 ELECTION OF DIRECTOR: GUSTAVO LARA CANTU F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 5 ELECTION OF DIRECTOR: JOANN A. REED F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 6 ELECTION OF DIRECTOR: PAMELA D.A. REEVE F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 7 ELECTION OF DIRECTOR: DAVID E. SHARBUTT F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 8 ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 9 ELECTION OF DIRECTOR: SAMME L. THOMPSON F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 10 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 11 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. F AMERICAN TOWER CORPORATION 03027X100 19-Jun-12 Annual 20-Apr-12 AMT Management 12 TO REQUIRE EXECUTIVES TO RETAIN A SIGNIFICANT PERCENTAGE OF STOCK ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL ONE YEAR FOLLOWING TERMINATION OF THEIR EMPLOYMENT. N The Quantex Fund ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James B. Bachmann For For Management 2 Elect Director Michael S. Jeffries For For Management 3 Elect Director John W. Kessler For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management ADVANCED MICRO DEVICES, INC. Ticker: AMD Security ID: 007903107 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bruce L. Claflin For For Management 2 Elect Director W. Michael Barnes For For Management 3 Elect Director John E. Caldwell For For Management 4 Elect Director Henry WK Chow For For Management 5 Elect Director Craig A. Conway For For Management 6 Elect Director Nicholas M. Donofrio For For Management 7 Elect Director H. Paulett Eberhart For For Management 8 Elect Director Waleed Muhairi For For Management 9 Elect Director Robert B. Palmer For For Management 10 Elect Director Rory P. Read For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For For Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Charles H. "Pete" McTier For For Management 1.10 Elect Director Dean R. O'Hare For For Management 1.11 Elect Director Armando J. Olivera For For Management 1.12 Elect Director John E. Rau For For Management 1.13 Elect Director James A. Rubright For For Management 1.14 Elect Director John W. Somerhalder II For For Management 1.15 Elect Director Bettina M. Whyte For For Management 1.16 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 29, 2011 Meeting Type: Annual Record Date: JUL 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter McCausland For For Management 1.2 Elect Director Lee M. Thomas For For Management 1.3 Elect Director John C. van Roden, Jr. For For Management 1.4 Elect Director Ellen C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ALLEGHENY TECHNOLOGIES INCORPORATED Ticker: ATI Security ID: 01741R102 Meeting Date: MAY 11, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Harshman For For Management 1.2 Elect Director Diane C. Creel For For Management 1.3 Elect Director John R. Pipski For For Management 1.4 Elect Director James E. Rohr For For Management 1.5 Elect Director Louis J. Thomas For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin S. Crutchfield For For Management 2 Elect Director William J. Crowley, Jr. For For Management 3 Elect Director E. Linn Draper, Jr. For For Management 4 Elect Director Glenn A. Eisenberg For For Management 5 Elect Director P. Michael Giftos For For Management 6 Elect Director Deborah M. Fretz For For Management 7 Elect Director Joel Richards, III For For Management 8 Elect Director James F. Roberts For For Management 9 Elect Director Ted G. Wood For For Management 10 Approve Omnibus Stock Plan For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management APARTMENT INVESTMENT AND MANAGEMENT COMPANY Ticker: AIV Security ID: 03748R101 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James N. Bailey For For Management 2 Elect Director Terry Considine For For Management 3 Elect Director Thomas L. Keltner For For Management 4 Elect Director J. Landis Martin For For Management 5 Elect Director Robert A. Miller For For Management 6 Elect Director Kathleen M. Nelson For For Management 7 Elect Director Michael A. Stein For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ASSURANT, INC. Ticker: AIZ Security ID: 04621X108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elaine D. Rosen For For Management 2 Elect Director Howard L. Carver For For Management 3 Elect Director Juan N. Cento For For Management 4 Elect Director Elyse Douglas For For Management 5 Elect Director Lawrence V. Jackson For For Management 6 Elect Director David B. Kelso For For Management 7 Elect Director Charles J. Koch For For Management 8 Elect Director H. Carroll Mackin For For Management 9 Elect Director Robert B. Pollock For For Management 10 Elect Director Paul J. Reilly For For Management 11 Elect Director Robert W. Stein For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AUTONATION, INC. Ticker: AN Security ID: 05329W102 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mike Jackson For For Management 2 Elect Director Robert J. Brown For For Management 3 Elect Director Rick L. Burdick For For Management 4 Elect Director William C. Crowley For Against Management 5 Elect Director David B. Edelson For For Management 6 Elect Director Robert R. Grusky For Against Management 7 Elect Director Michael Larson For For Management 8 Elect Director Michael E. Maroone For For Management 9 Elect Director Carlos A. Migoya For For Management 10 Elect Director Alison H. Rosenthal For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Require Independent Board Chairman Against For Shareholder 14 Provide for Cumulative Voting Against For Shareholder 15 Report on Political Contributions Against For Shareholder AVERY DENNISON CORPORATION Ticker: AVY Security ID: 053611109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cardis For For Management 2 Elect Director David E. I. Pyott For For Management 3 Elect Director Dean A. Scarborough For For Management 4 Elect Director Julia A. Stewart For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bolton For For Management 1.2 Elect Director Barbara L. Johnson For For Management 1.3 Elect Director Paul S. Peercy For For Management 1.4 Elect Director Ronald J. Floto For For Management 1.5 Elect Director William L. Mansfield For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director James R. Chambers For For Management 1.3 Elect Director Steven S. Fishman For For Management 1.4 Elect Director Peter J. Hayes For For Management 1.5 Elect Director Brenda J. Lauderback For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Russell Solt For For Management 1.8 Elect Director James R. Tener For For Management 1.9 Elect Director Dennis B. Tishkoff For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management CABLEVISION SYSTEMS CORPORATION Ticker: CVC Security ID: 12686C109 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zachary W. Carter For For Management 1.2 Elect Director Thomas V. Reifenheiser For Withhold Management 1.3 Elect Director John R. Ryan For Withhold Management 1.4 Elect Director Vincent Tese For Withhold Management 1.5 Elect Director Leonard Tow For For Management 2 Ratify Auditors For For Management CBRE GROUP, INC. Ticker: CBG Security ID: 12504L109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Blum For For Management 1.2 Elect Director Curtis F. Feeny For For Management 1.3 Elect Director Bradford M. Freeman For For Management 1.4 Elect Director Michael Kantor For For Management 1.5 Elect Director Frederic V. Malek For For Management 1.6 Elect Director Jane J. Su For For Management 1.7 Elect Director Laura D. Tyson For For Management 1.8 Elect Director Brett White For For Management 1.9 Elect Director Gary L. Wilson For For Management 1.10 Elect Director Ray Wirta For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: JUL 14, 2011 Meeting Type: Special Record Date: JUN 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management CINCINNATI FINANCIAL CORPORATION Ticker: CINF Security ID: 172062101 Meeting Date: APR 28, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director Steven J. Johnston For For Management 1.3 Elect Director Kenneth C. Lichtendahl For For Management 1.4 Elect Director W. Rodney McMullen For For Management 1.5 Elect Director Gretchen W. Price For For Management 1.6 Elect Director John J. Schiff, Jr. For For Management 1.7 Elect Director Thomas R. Schiff For For Management 1.8 Elect Director Kenneth W. Stecher For For Management 1.9 Elect Director John F. Steele, Jr. For For Management 1.10 Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management CINTAS CORPORATION Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 18, 2011 Meeting Type: Annual Record Date: AUG 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gerald S. Adolph For For Management 2 Elect Director Melanie W. Barstad For For Management 3 Elect Director Richard T. Farmer For For Management 4 Elect Director Scott D. Farmer For For Management 5 Elect Director James J. Johnson For For Management 6 Elect Director Robert J. Kohlhepp For For Management 7 Elect Director David C. Phillips For Against Management 8 Elect Director Joseph Scaminace For For Management 9 Elect Director Ronald W. Tysoe For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management COMPUWARE CORPORATION Ticker: CPWR Security ID: 205638109 Meeting Date: AUG 23, 2011 Meeting Type: Annual Record Date: JUN 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis W. Archer For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director William O. Grabe For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Peter Karmanos, Jr. For For Management 1.6 Elect Director Faye Alexander Nelson For For Management 1.7 Elect Director Robert C. Paul For For Management 1.8 Elect Director Glenda D. Price For For Management 1.9 Elect Director W. James Prowse For For Management 1.10 Elect Director G. Scott Romney For For Management 1.11 Elect Director Ralph J. Szygenda For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Qualified Employee Stock For For Management Purchase Plan 7 Require a Majority Vote for the Against For Shareholder Election of Directors CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 21, 2011 Meeting Type: Annual Record Date: MAY 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Jeananne K. Hauswald For For Management 1.4 Elect Director James A. Locke III For Withhold Management 1.5 Elect Director Richard Sands For For Management 1.6 Elect Director Robert Sands For For Management 1.7 Elect Director Paul L. Smith For For Management 1.8 Elect Director Mark Zupan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Request that the Board Adopt a Plan Against For Shareholder for All Stock to Have One Vote Per Share COVENTRY HEALTH CARE, INC. Ticker: CVH Security ID: 222862104 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel N. Mendelson For Against Management 2 Elect Director Rodman W. Moorehead, Iii For For Management 3 Elect Director Timothy T. Weglicki For For Management 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Report on Political Contributions Against For Shareholder D.R. HORTON, INC. Ticker: DHI Security ID: 23331A109 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: DEC 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Horton For For Management 2 Elect Director Bradley S. Anderson For For Management 3 Elect Director Michael R. Buchanan For For Management 4 Elect Director Michael W. Hewatt For For Management 5 Elect Director Bob G. Scott For For Management 6 Elect Director Donald J. Tomnitz For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Ratify Auditors For For Management DEAN FOODS COMPANY Ticker: DF Security ID: 242370104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janet Hill For For Management 2 Elect Director J. Wayne Mailloux For For Management 3 Elect Director Hector M. Nevares For For Management 4 Elect Director Doreen A. Wright For For Management 5 Amend Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Provide Directors May Be Removed with For For Management or without Cause 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Ratify Auditors For For Management 10 Require Independent Board Chairman Against For Shareholder 11 Pro-rata Vesting of Equity Plans Against For Shareholder 12 Stock Retention/Holding Period Against For Shareholder DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willie A. Deese For For Management 1.2 Elect Director Leslie A. Jones For For Management 1.3 Elect Director Bret W. Wise For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder DEVRY INC. Ticker: DV Security ID: 251893103 Meeting Date: NOV 03, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher B. Begley For For Management 1.2 Elect Director David S. Brown For For Management 1.3 Elect Director Gary Butler For For Management 1.4 Elect Director Lisa W. Pickrum For For Management 1.5 Elect Director Fernando Ruiz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management DIAMOND OFFSHORE DRILLING, INC. Ticker: DO Security ID: 25271C102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James S. Tisch For Against Management 2 Elect Director Lawrence R. Dickerson For Against Management 3 Elect Director John R. Bolton For For Management 4 Elect Director Charles L. Fabrikant For Against Management 5 Elect Director Paul G. Gaffney, II For For Management 6 Elect Director Edward Grebow For For Management 7 Elect Director Herbert C. Hofmann For Against Management 8 Elect Director Clifford M. Sobel For For Management 9 Elect Director Andrew H. Tisch For Against Management 10 Elect Director Raymond S. Troubh For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Executive Incentive Bonus Plan For For Management E*TRADE FINANCIAL CORPORATION Ticker: ETFC Security ID: 269246401 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Rodger A. Lawson For For Management 2.2 Elect Director Frank J. Petrilli For For Management 2.3 Elect Director Rebecca Saeger For For Management 2.4 Elect Director Joseph L. Sclafani For For Management 2.5 Elect Director Stephen H. Willard For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James E. Copeland, Jr. For For Management 2 Elect Director Robert D. Daleo For For Management 3 Elect Director Walter W. Driver, Jr. For For Management 4 Elect Director Mark L. Feidler For For Management 5 Elect Director L. Phillip Humann For For Management 6 Elect Director Siri S. Marshall For For Management 7 Elect Director John A. McKinley For For Management 8 Elect Director Richard F. Smith For For Management 9 Elect Director Mark B. Templeton For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPEDIA, INC. Ticker: EXPE Security ID: 30212P105 Meeting Date: DEC 06, 2011 Meeting Type: Annual Record Date: OCT 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management 2 Approve Reverse Stock Split For Against Management 3 Approve Merger Agreement For For Management 4 Amend Certificate of Incorporation For For Management Renouncing Interest in Transactions that may be a Corporate Opportunity for both Expedia and TripAdvisor 5.1 Elect Director A. George 'Skip' Battle For For Management 5.2 Elect Director Barry Diller For Withhold Management 5.3 Elect Director Jonathan L. Dolgen For For Management 5.4 Elect Director William R. Fitzgerald For Withhold Management 5.5 Elect Director Craig A. Jacobson For For Management 5.6 Elect Director Victor A. Kaufman For Withhold Management 5.7 Elect Director Peter M. Kern For For Management 5.8 Elect Director Dara Khosrowshahi For Withhold Management 5.9 Elect Director John C. Malone For Withhold Management 5.10 Elect Director Jose A. Tazon For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote on Say on Pay Frequency Three One Year Management Years EXPEDIA, INC. Ticker: EXPE Security ID: 30212P303 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For For Management 1.2 Elect Director Barry Diller For Withhold Management 1.3 Elect Director Jonathan L. Dolgen For For Management 1.4 Elect Director William R. Fitzgerald For Withhold Management 1.5 Elect Director Craig A. Jacobson For For Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For For Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Ratify Auditors For For Management FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: 320517105 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert B. Carter For For Management 2 Elect Director John C. Compton For For Management 3 Elect Director Mark A. Emkes For For Management 4 Elect Director Vicky B. Gregg For For Management 5 Elect Director James A. Haslam, III For For Management 6 Elect Director D. Bryan Jordan For For Management 7 Elect Director R. Brad Martin For For Management 8 Elect Director Scott M. Niswonger For For Management 9 Elect Director Vicki R. Palmer For For Management 10 Elect Director Colin V. Reed For For Management 11 Elect Director Luke Yancy, III For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management FIRST SOLAR, INC. Ticker: FSLR Security ID: 336433107 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Ahearn For For Management 1.2 Elect Director Richard D. Chapman For For Management 1.3 Elect Director George A. Hambro For For Management 1.4 Elect Director Craig Kennedy For For Management 1.5 Elect Director James F. Nolan For For Management 1.6 Elect Director William J. Post For For Management 1.7 Elect Director J. Thomas Presby For For Management 1.8 Elect Director Paul H. Stebbins For For Management 1.9 Elect Director Michael Sweeney For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors 4 Adopt Policy and Report on Board Against For Shareholder Diversity FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl R. Lewis For For Management 1.2 Elect Director Steven E. Wynne For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 19, 2012 Meeting Type: Annual Record Date: APR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Shane S. Kim For For Management 1.3 Elect Director J. Paul Raines For For Management 1.4 Elect Director Kathy Vrabeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GANNETT CO., INC. Ticker: GCI Security ID: 364730101 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Cody For For Management 1.2 Elect Director Howard D. Elias For For Management 1.3 Elect Director Arthur H. Harper For For Management 1.4 Elect Director John Jeffry Louis For For Management 1.5 Elect Director Marjorie Magner For For Management 1.6 Elect Director Gracia C. Martore For For Management 1.7 Elect Director Scott K. McCune For Withhold Management 1.8 Elect Director Duncan M. McFarland For For Management 1.9 Elect Director Susan Ness For For Management 1.10 Elect Director Neal Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven W. Alesio For For Management 2 Elect Director William H. Bolinder For For Management 3 Elect Director Michael D. Fraizer For For Management 4 Elect Director Nancy J. Karch For For Management 5 Elect Director Christine B. Mead For For Management 6 Elect Director Thomas E. Moloney For For Management 7 Elect Director James A. Parke For For Management 8 Elect Director James S. Riepe For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 14, 2011 Meeting Type: Annual Record Date: JUL 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul J. Brown For For Management 2 Elect Director William C. Cobb For For Management 3 Elect Director Marvin R. Ellison For For Management 4 Elect Director Robert A. Gerard For For Management 5 Elect Director David B. Lewis For For Management 6 Elect Director Victoria J. Reich For For Management 7 Elect Director Bruce C. Rohde For For Management 8 Elect Director Tom D. Seip For For Management 9 Elect Director Christianna Wood For For Management 10 Elect Director James F. Wright For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Amend Deferred Compensation Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 07, 2011 Meeting Type: Annual Record Date: OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian F. Carroll For For Management 1.2 Elect Director Hellene S. Runtagh For For Management 2 Approve Omnibus Stock Plan For For Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W.O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HORMEL FOODS CORPORATION Ticker: HRL Security ID: 440452100 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrell K. Crews For For Management 1.2 Elect Director Jeffrey M. Ettinger For For Management 1.3 Elect Director Jody H. Feragen For For Management 1.4 Elect Director Glenn S. Forbes For For Management 1.5 Elect Director Stephen M. Lacy For For Management 1.6 Elect Director Susan I. Marvin For For Management 1.7 Elect Director Michael J. Mendes For For Management 1.8 Elect Director John L. Morrison For For Management 1.9 Elect Director Elsa A. Murano For For Management 1.10 Elect Director Robert C. Nakasone For For Management 1.11 Elect Director Susan K. Nestegard For For Management 1.12 Elect Director Dakota A. Pippins For For Management 2 Ratify Auditors For For Management HOSPIRA, INC. Ticker: HSP Security ID: 441060100 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Barbara L. Bowles For For Management 2 Elect Director Roger W. Hale For For Management 3 Elect Director John C. Staley For For Management 4 Elect Director William G. Dempsey For For Management 5 Provide Right to Call Special Meeting For For Management 6 Declassify the Board of Directors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Ratify Auditors For For Management HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Denis J. Salamone For For Management 2 Elect Director Michael W. Azzara For For Management 3 Elect Director Victoria H. Bruni For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors For For Management HUNTINGTON BANCSHARES INCORPORATED Ticker: HBAN Security ID: 446150104 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don M. Casto, III For For Management 1.2 Elect Director Ann B. Crane For For Management 1.3 Elect Director Steven G. Elliott For For Management 1.4 Elect Director Michael J. Endres For For Management 1.5 Elect Director John B. Gerlach, Jr. For For Management 1.6 Elect Director David P. Lauer For For Management 1.7 Elect Director Jonathan A. Levy For For Management 1.8 Elect Director Richard W. Neu For For Management 1.9 Elect Director David L. Porteous For For Management 1.10 Elect Director Kathleen H. Ransier For For Management 1.11 Elect Director Stephen D. Steinour For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation INTEGRYS ENERGY GROUP, INC. Ticker: TEG Security ID: 45822P105 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Bailey For For Management 1.2 Elect Director William J. Brodsky For For Management 1.3 Elect Director Albert J. Budney, Jr. For For Management 1.4 Elect Director P. San Juan Cafferty For For Management 1.5 Elect Director Ellen Carnahan For For Management 1.6 Elect Director Michelle L. Collins For For Management 1.7 Elect Director Kathryn M. For For Management Hasselblad-Pascale 1.8 Elect Director John W. Higgins For For Management 1.9 Elect Director Paul W. Jones For For Management 1.10 Elect Director Holly K. Koeppel For For Management 1.11 Elect Director Michael E. Lavin For For Management 1.12 Elect Director William F. Protz, Jr. For For Management 1.13 Elect Director Charles A. Schrock For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management INTERNATIONAL FLAVORS & FRAGRANCES INC. Ticker: IFF Security ID: 459506101 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marcello Bottoli For For Management 2 Elect Director Linda B. Buck For For Management 3 Elect Director J. Michael Cook For For Management 4 Elect Director Roger W. Ferguson, Jr. For For Management 5 Elect Director Andreas Fibig For For Management 6 Elect Director Alexandra A. Herzan For For Management 7 Elect Director Henry W. Howell, Jr. For For Management 8 Elect Director Katherine M. Hudson For For Management 9 Elect Director Arthur C. Martinez For For Management 10 Elect Director Dale F. Morrison For For Management 11 Elect Director Douglas D. Tough For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation J. C. PENNEY COMPANY, INC. Ticker: JCP Security ID: 708160106 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William A. Ackman For For Management 2 Elect Director Colleen C. Barrett For For Management 3 Elect Director Thomas J. Engibous For For Management 4 Elect Director Kent B. Foster For For Management 5 Elect Director Ronald B. Johnson For For Management 6 Elect Director Geraldine B. Laybourne For For Management 7 Elect Director Burl Osborne For For Management 8 Elect Director Leonard H. Roberts For For Management 9 Elect Director Steven Roth For For Management 10 Elect Director Javier G. Teruel For For Management 11 Elect Director R. Gerald Turner For For Management 12 Elect Director Mary Beth West For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Approve Executive Incentive Bonus Plan For For Management 16 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director William D. Morean For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business For Against Management JDS UNIPHASE CORPORATION Ticker: JDSU Security ID: 46612J507 Meeting Date: NOV 16, 2011 Meeting Type: Annual Record Date: SEP 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Penelope A. Herscher For For Management 1.2 Elect Director Masood Jabbar For For Management 1.3 Elect Director Thomas Waechter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management LEGGETT & PLATT, INCORPORATED Ticker: LEG Security ID: 524660107 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert E. Brunner For For Management 2 Elect Director Ralph W. Clark For For Management 3 Elect Director R. Ted Enloe, III For For Management 4 Elect Director Richard T. Fisher For For Management 5 Elect Director Matthew C. Flanigan For For Management 6 Elect Director Karl G. Glassman For For Management 7 Elect Director Ray A. Griffith For For Management 8 Elect Director David S. Haffner For For Management 9 Elect Director Joseph W. McClanathan For For Management 10 Elect Director Judy C. Odom For For Management 11 Elect Director Maurice E. Purnell, Jr. For For Management 12 Elect Director Phoebe A. Wood For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Amend EEO Policy to Prohibit Against For Shareholder Discrimination based on Sexual Orientation and Gender Identity LENNAR CORPORATION Ticker: LEN Security ID: 526057104 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving Bolotin For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director Theron I. Gilliam For For Management 1.4 Elect Director Sherrill W. Hudson For For Management 1.5 Elect Director R. Kirk Landon For For Management 1.6 Elect Director Sidney Lapidus For For Management 1.7 Elect Director Stuart A. Miller For For Management 1.8 Elect Director Jeffrey Sonnenfeld For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For Against Management 5 Ratify Auditors For For Management 6 Assess Energy Use and Establish Against For Shareholder Reduction Targets LEUCADIA NATIONAL CORPORATION Ticker: LUK Security ID: 527288104 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian M. Cumming For For Management 1.2 Elect Director Paul M. Dougan For For Management 1.3 Elect Director Alan J. Hirschfield For For Management 1.4 Elect Director James E. Jordan For For Management 1.5 Elect Director Jeffrey C. Keil For For Management 1.6 Elect Director Jesse Clyde Nichols, III For For Management 1.7 Elect Director Michael Sorkin For For Management 1.8 Elect Director Joseph S. Steinberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Other Business For Against Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Roy Dunbar For For Management 2 Elect Director Michael J. Maples For For Management 3 Elect Director Stephen R. Hardis For For Management 4 Elect Director William R. Fields For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors Against For Shareholder LSI CORPORATION Ticker: LSI Security ID: 502161102 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles A. Haggerty For For Management 2 Elect Director Richard S. Hill For For Management 3 Elect Director John H.F. Miner For For Management 4 Elect Director Arun Netravali For For Management 5 Elect Director Charles C. Pope For For Management 6 Elect Director Gregorio Reyes For For Management 7 Elect Director Michael G. Strachan For For Management 8 Elect Director Abhijit Y. Talwalkar For For Management 9 Elect Director Susan M. Whitney For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management MASCO CORPORATION Ticker: MAS Security ID: 574599106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard A. Manoogian For For Management 2 Elect Director John C. Plant For For Management 3 Elect Director Mary Ann Van Lokeren For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Declassify the Board of Directors Against For Shareholder 7 Stock Retention/Holding Period Against For Shareholder MEREDITH CORPORATION Ticker: MDP Security ID: 589433101 Meeting Date: NOV 09, 2011 Meeting Type: Annual Record Date: SEP 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip A. Marineau For For Management 1.2 Elect Director Elizabeth E. Tallett For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management METROPCS COMMUNICATIONS, INC. Ticker: PCS Security ID: 591708102 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John (Jack) F. For For Management Callahan, Jr. 1.2 Elect Director W. Michael Barnes For Withhold Management 2 Ratify Auditors For For Management MOLEX INCORPORATED Ticker: MOLX Security ID: 608554101 Meeting Date: OCT 28, 2011 Meeting Type: Annual Record Date: SEP 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edgar D. Jannotta For For Management 1.2 Elect Director John H. Krehbiel, Jr. For For Management 1.3 Elect Director Donald G. Lubin For For Management 1.4 Elect Director Robert J. Potter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Amend Omnibus Stock Plan For For Management 6 Amend Qualified Employee Stock For For Management Purchase Plan NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Crane as For For Management Director 1.2 Elect Director Michael C. Linn as For For Management Director 1.3 Elect Director John Yearwood as For For Management Director 2 Approve Pricewaterhouse Coopers LLP as For For Management Auditor and Authorize Board to Fix Their Renumeration 3 Declassify the Board of Directors For For Management 4 Amend Bylaws Regarding Business For Against Management Combination 5 Change Location of Registered Office For For Management 6 Approve Executive Incentive Bonus Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Proxy Access Against For Shareholder 10 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote NETFLIX, INC. Ticker: NFLX Security ID: 64110L106 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard N. Barton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings NEWELL RUBBERMAID INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas E. Clarke For For Management 2 Elect Director Elizabeth For For Management Cuthbert-Millett 3 Elect Director Domenico De Sole For For Management 4 Elect Director Steven J. Strobel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEWFIELD EXPLORATION COMPANY Ticker: NFX Security ID: 651290108 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lee K. Boothby For For Management 2 Elect Director Philip J. Burguieres For For Management 3 Elect Director Pamela J. Gardner For For Management 4 Elect Director John Randolph Kemp, III For For Management 5 Elect Director J. Michael Lacey For For Management 6 Elect Director Joseph H. Netherland For For Management 7 Elect Director Howard H. Newman For For Management 8 Elect Director Thomas G. Ricks For For Management 9 Elect Director Juanita F. Romans For For Management 10 Elect Director C. E. Shultz For For Management 11 Elect Director J. Terry Strange For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NOVELLUS SYSTEMS, INC. Ticker: NVLS Security ID: 670008101 Meeting Date: MAY 10, 2012 Meeting Type: Special Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management NRG ENERGY, INC. Ticker: NRG Security ID: 629377508 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John F. Chlebowski For For Management 2 Elect Director Howard E. Cosgrove For For Management 3 Elect Director William E. Hantke For For Management 4 Elect Director Anne C. Schaumburg For For Management 5 Declassify the Board of Directors For For Management 6 Amend Qualified Employee Stock For For Management Purchase Plan 7 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 8 Ratify Auditors For For Management OWENS-ILLINOIS, INC. Ticker: OI Security ID: 690768403 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary F. Colter For For Management 1.2 Elect Director Corbin A. McNeill, Jr. For For Management 1.3 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management PATTERSON COMPANIES, INC. Ticker: PDCO Security ID: 703395103 Meeting Date: SEP 12, 2011 Meeting Type: Annual Record Date: JUL 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andre B. Lacey For For Management 1.2 Elect Director Les C. Vinney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George P. Carter For For Management 1.2 Elect Director Jerry Franklin For For Management 1.3 Elect Director Kirk W. Walters For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors None For Shareholder PEPCO HOLDINGS, INC. Ticker: POM Security ID: 713291102 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack B. Dunn, IV For For Management 1.2 Elect Director Terence C. Golden For For Management 1.3 Elect Director Patrick T. Harker For For Management 1.4 Elect Director Frank O. Heintz For For Management 1.5 Elect Director Barbara J. Krumsiek For For Management 1.6 Elect Director George F. MacCormack For For Management 1.7 Elect Director Lawrence C. Nussdorf For For Management 1.8 Elect Director Patricia A. Oelrich For For Management 1.9 Elect Director Joseph M. Rigby For For Management 1.10 Elect Director Frank K. Ross For For Management 1.11 Elect Director Pauline A. Schneider For For Management 1.12 Elect Director Lester P. Silverman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify Auditors For For Management PERKINELMER, INC. Ticker: PKI Security ID: 714046109 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Barrett For For Management 2 Elect Director Robert F. Friel For For Management 3 Elect Director Nicholas A. Lopardo For For Management 4 Elect Director Alexis P. Michas For For Management 5 Elect Director James C. Mullen For For Management 6 Elect Director Vicki L. Sato, Ph.D. For For Management 7 Elect Director Kenton J. Sicchitano For For Management 8 Elect Director Patrick J. Sullivan For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney C. Adkins For For Management 2 Elect Director Anne M. Busquet For For Management 3 Elect Director Roger Fradin For For Management 4 Elect Director Anne Sutherland Fuchs For For Management 5 Elect Director James H. Keyes For For Management 6 Elect Director Murray D. Martin For For Management 7 Elect Director Michael I. Roth For For Management 8 Elect Director David L. Shedlarz For For Management 9 Elect Director David B. Snow, Jr. For For Management 10 Elect Director Robert E. Weissman For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PULTEGROUP, INC. Ticker: PHM Security ID: 745867101 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Bryce Blair For For Management 1.3 Elect Director Cheryl W. Grise For For Management 1.4 Elect Director Debra J. Kelly-Ennis For For Management 1.5 Elect Director Patrick J. O'Leary For For Management 1.6 Elect Director Bernard W. Reznicek For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Performance-Based and/or Time-Based Against For Shareholder Equity Awards QLOGIC CORPORATION Ticker: QLGC Security ID: 747277101 Meeting Date: AUG 25, 2011 Meeting Type: Annual Record Date: JUN 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Simon Biddiscombe For For Management 2 Elect Director H.K. Desai For For Management 3 Elect Director James R. Fiebiger For For Management 4 Elect Director Balakrishnan S. Iyer For For Management 5 Elect Director Kathryn B. Lewis For For Management 6 Elect Director D. Scott Mercer For For Management 7 Elect Director George D. Wells For For Management 8 Elect Director William M. Zeitler For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management 11 Ratify Auditors For For Management QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James R. Ball For For Management 2 Elect Director John R. Colson For For Management 3 Elect Director J. Michal Conaway For For Management 4 Elect Director Ralph R. DiSibio For For Management 5 Elect Director Vincent D. Foster For For Management 6 Elect Director Bernard Fried For For Management 7 Elect Director Louis C. Golm For For Management 8 Elect Director Worthing F. Jackman For For Management 9 Elect Director James F. O'Neil III For For Management 10 Elect Director Bruce Ranck For For Management 11 Elect Director Pat Wood, III For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation R. R. DONNELLEY & SONS COMPANY Ticker: RRD Security ID: 257867101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Quinlan, III For For Management 2 Elect Director Stephen M. Wolf For For Management 3 Elect Director Susan M. Cameron For For Management 4 Elect Director Lee A. Chaden For For Management 5 Elect Director Richard L. Crandall For For Management 6 Elect Director Judith H. Hamilton For For Management 7 Elect Director Thomas S. Johnson For For Management 8 Elect Director John C. Pope For For Management 9 Elect Director Michael T. Riordan For For Management 10 Elect Director Oliver R. Sockwell For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management 14 Prepare Sustainability Report Against For Shareholder ROBERT HALF INTERNATIONAL INC. Ticker: RHI Security ID: 770323103 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew S. Berwick, Jr. For For Management 1.2 Elect Director Harold M. Messmer, Jr. For For Management 1.3 Elect Director Barbara J. Novogradac For For Management 1.4 Elect Director Robert J. Pace For For Management 1.5 Elect Director Frederick A. Richman For For Management 1.6 Elect Director M. Keith Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROWAN COMPANIES, INC. Ticker: RDC Security ID: 779382100 Meeting Date: APR 16, 2012 Meeting Type: Special Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Change State of Incorporation from For For Management Delaware to England 2 Amend Articles of Association For For Management 3 Declassify the Board of Directors For For Management 4 Adjourn Meeting For For Management RYDER SYSTEM, INC. Ticker: R Security ID: 783549108 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John M. Berra For For Management 2 Elect Director Luis P. Nieto, Jr. For For Management 3 Elect Director E. Follin Smith For For Management 4 Elect Director Gregory T. Swienton For For Management 5 Elect Director Robert J. Eck For For Management 6 Ratify Auditors For For Management 7 Approve Omnibus Stock Plan For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Declassify the Board of Directors Against For Shareholder SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director France A. Cordova For For Management 2 Elect Director Jere A. Drummond For For Management 3 Elect Director Thomas F. Frist, III For For Management 4 Elect Director John J. Hamre For For Management 5 Elect Director Miriam E. John For For Management 6 Elect Director Anita K. Jones For For Management 7 Elect Director John P. Jumper For For Management 8 Elect Director Harry M.J. Kraemer, Jr. For For Management 9 Elect Director Lawrence C. Nussdorf For For Management 10 Elect Director Edward J. Sanderson, Jr. For For Management 11 Elect Director A. Thomas Young For For Management 12 Approve Merger Agreement For For Management 13 Amend Omnibus Stock Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder SCRIPPS NETWORKS INTERACTIVE, INC. Ticker: SNI Security ID: 811065101 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Galloway For Withhold Management 1.2 Elect Director Nicholas B. Paumgarten For For Management 1.3 Elect Director Jeffrey Sagansky For For Management 1.4 Elect Director Ronald W. Tysoe For Withhold Management SEALED AIR CORPORATION Ticker: SEE Security ID: 81211K100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Hank Brown For For Management 2 Elect Director Michael Chu For For Management 3 Elect Director Lawrence R. Codey For For Management 4 Elect Director Patrick Duff For For Management 5 Elect Director T. J. Dermot Dunphy For For Management 6 Elect Director William V. Hickey For For Management 7 Elect Director Jacqueline B. Kosecoff For For Management 8 Elect Director Kenneth P. Manning For For Management 9 Elect Director William J. Marino For For Management 10 Elect Director Richard L. Wambold For For Management 11 Elect Director Jerry R. Whitaker For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management SEARS HOLDINGS CORPORATION Ticker: SHLD Security ID: 812350106 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis J. D'Ambrosio For For Management 1.2 Elect Director William C. Kunkler, III For For Management 1.3 Elect Director Edward S. Lampert For For Management 1.4 Elect Director Steven T. Mnuchin For For Management 1.5 Elect Director Ann N. Reese For For Management 1.6 Elect Director Emily Scott For For Management 1.7 Elect Director Thomas J. Tisch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management SNAP-ON INCORPORATED Ticker: SNA Security ID: 833034101 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Karen L. Daniel For For Management 2 Elect Director Nathan J. Jones For For Management 3 Elect Director Henry W. Knueppel For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors Against For Shareholder SUNCOKE ENERGY, INC. Ticker: SXC Security ID: 86722A103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick A. Henderson For For Management 1.2 Elect Director Alvin Bledsoe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management SUNOCO, INC. Ticker: SUN Security ID: 86764P109 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director I.C. Britt For For Management 1.2 Elect Director C.C. Casciato For For Management 1.3 Elect Director W.H. Easter, III For For Management 1.4 Elect Director G.W. Edwards For For Management 1.5 Elect Director U.O. Fairbairn For For Management 1.6 Elect Director J.P. Jones, III For For Management 1.7 Elect Director J.G. Kaiser For For Management 1.8 Elect Director B.P. MacDonald For For Management 1.9 Elect Director J.K. Wulff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against For Shareholder SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: MAY 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald R. Chappel For For Management 2 Elect Director Irwin S. Cohen For For Management 3 Elect Director Ronald E. Daly For For Management 4 Elect Director Susan E. Engel For For Management 5 Elect Director Philip L. Francis For For Management 6 Elect Director Edwin C. Gage For For Management 7 Elect Director Craig R. Herkert For For Management 8 Elect Director Steven S. Rogers For For Management 9 Elect Director Matthew E. Rubel For For Management 10 Elect Director Wayne C. Sales For For Management 11 Elect Director Kathi P. Seifert For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management TECO ENERGY, INC. Ticker: TE Security ID: 872375100 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dubose Ausley For For Management 2 Elect Director Evelyn V. Follit For For Management 3 Elect Director Sherrill W. Hudson For For Management 4 Elect Director Joseph P. Lacher For For Management 5 Elect Director Loretta A. Penn For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Amend EEO Policy to Prohibit Against For Shareholder Discrimination Based on Sexual Orientation and Gender Identity TENET HEALTHCARE CORPORATION Ticker: THC Security ID: 88033G100 Meeting Date: NOV 03, 2011 Meeting Type: Annual Record Date: SEP 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John Ellis Jeb Bush For For Management 2 Elect Director Trevor Fetter For For Management 3 Elect Director Brenda J. Gaines For For Management 4 Elect Director Karen M. Garrison For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director J. Robert Kerrey For For Management 7 Elect Director Floyd D. Loop, M.D. For For Management 8 Elect Director Richard R. Pettingill For For Management 9 Elect Director Ronald A. Rittenmeyer For For Management 10 Elect Director James A. Unruh For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management TENET HEALTHCARE CORPORATION Ticker: THC Security ID: 88033G100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John Ellis 'Jeb' Bush For For Management 2 Elect Director Trevor Fetter For For Management 3 Elect Director Brenda J. Gaines For For Management 4 Elect Director Karen M. Garrison For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Floyd D. Loop For For Management 7 Elect Director Richard R. Pettingill For For Management 8 Elect Director Ronald A. Rittenmeyer For For Management 9 Elect Director James A. Unruh For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management TERADYNE, INC. Ticker: TER Security ID: 880770102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Bagley For For Management 2 Elect Director Michael A. Bradley For For Management 3 Elect Director Albert Carnesale For For Management 4 Elect Director Daniel W. Christman For For Management 5 Elect Director Edwin J. Gillis For For Management 6 Elect Director Timothy E. Guertin For For Management 7 Elect Director Paul J. Tufano For For Management 8 Elect Director Roy A. Vallee For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Ratify Auditors For For Management TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney F. Chase For For Management 2 Elect Director Gregory J. Goff For For Management 3 Elect Director Robert W. Goldman For For Management 4 Elect Director Steven H. Grapstein For For Management 5 Elect Director David Lilley For For Management 6 Elect Director J.W. Nokes For For Management 7 Elect Director Susan Tomasky For For Management 8 Elect Director Michael E. Wiley For For Management 9 Elect Director Patrick Y. Yang For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Austin A. Adams For For Management 2 Elect Director John W. Alden For For Management 3 Elect Director Christopher J. Coughlin For For Management 4 Elect Director James N. Fernandez For For Management 5 Elect Director Paul R. Garcia For For Management 6 Elect Director Douglas A. Kehring For For Management 7 Elect Director Sara Mathew For For Management 8 Elect Director Sandra E. Peterson For For Management 9 Elect Director Michael J. Winkler For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 12 Provide Right to Call Special Meeting For For Management THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: 382550101 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William J. Conaty For For Management 2 Elect Director James A. Firestone For For Management 3 Elect Director Werner Geissler For For Management 4 Elect Director Peter S. Hellman For For Management 5 Elect Director Richard J. Kramer For For Management 6 Elect Director W. Alan McCollough For For Management 7 Elect Director Shirley D. Peterson For For Management 8 Elect Director Stephanie A. Streeter For For Management 9 Elect Director Thomas H. Weidemeyer For For Management 10 Elect Director Michael R. Wessel For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management THE INTERPUBLIC GROUP OF COMPANIES, INC. Ticker: IPG Security ID: 460690100 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jocelyn Carter-Miller For For Management 2 Elect Director Jill M. Considine For For Management 3 Elect Director Richard A. Goldstein For For Management 4 Elect Director Mary J. Steele Guilfoile For For Management 5 Elect Director H. John Greeniaus For For Management 6 Elect Director Dawn Hudson For For Management 7 Elect Director William T. Kerr For For Management 8 Elect Director Michael I. Roth For For Management 9 Elect Director David M. Thomas For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Stock Retention/Holding Period Against For Shareholder THE NASDAQ OMX GROUP, INC. Ticker: NDAQ Security ID: 631103108 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven D. Black For For Management 2 Elect Director Borje Ekholm For Against Management 3 Elect Director Robert Greifeld For For Management 4 Elect Director Glenn H. Hutchins For For Management 5 Elect Director Essa Kazim For For Management 6 Elect Director John D. Markese For For Management 7 Elect Director Ellyn A. McColgan For For Management 8 Elect Director Thomas F. O'Neill For For Management 9 Elect Director James S. Riepe For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Lars Wedenborn For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Reduce Supermajority Vote Requirement Against For Shareholder 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings THE WASHINGTON POST COMPANY Ticker: WPO Security ID: 939640108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher C. Davis For For Management 1.2 Elect Director Anne M. Mulcahy For Withhold Management 1.3 Elect Director Larry D. Thompson For Withhold Management 2 Approve Omnibus Stock Plan For For Management TITANIUM METALS CORPORATION Ticker: TIE Security ID: 888339207 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith R. Coogan For For Management 1.2 Elect Director Glenn R. Simmons For For Management 1.3 Elect Director Harold C. Simmons For For Management 1.4 Elect Director Thomas P. Stafford For For Management 1.5 Elect Director Steven L. Watson For For Management 1.6 Elect Director Terry N. Worrell For For Management 1.7 Elect Director Paul J. Zucconi For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TORCHMARK CORPORATION Ticker: TMK Security ID: 891027104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David L. Boren For For Management 2 Elect Director M. Jane Buchan For For Management 3 Elect Director Robert W. Ingram For For Management 4 Elect Director Mark S. McAndrew For For Management 5 Elect Director Sam R. Perry For For Management 6 Elect Director Lamar C. Smith For For Management 7 Elect Director Paul J. Zucconi For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James H. Blanchard For For Management 2 Elect Director Richard Y. Bradley For For Management 3 Elect Director Kriss Cloninger, III For For Management 4 Elect Director Walter W. Driver, Jr. For For Management 5 Elect Director Gardiner W. Garrard, Jr. For For Management 6 Elect Director Sidney E. Harris For For Management 7 Elect Director Mason H. Lampton For For Management 8 Elect Director H. Lynn Page For For Management 9 Elect Director Philip W. Tomlinson For For Management 10 Elect Director John T. Turner For For Management 11 Elect Director Richard W. Ussery For For Management 12 Elect Director M. Troy Woods For For Management 13 Elect Director James D. Yancey For For Management 14 Elect Director Rebecca K. Yarbrough For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Amend Omnibus Stock Plan For For Management 18 Approve Nonqualified Employee Stock For For Management Purchase Plan TRIPADVISOR, INC. Ticker: TRIP Security ID: 896945201 Meeting Date: JUN 26, 2012 Meeting Type: Annual Record Date: APR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry Diller For Withhold Management 1.2 Elect Director Stephen Kaufer For Withhold Management 1.3 Elect Director William R. Fitzgerald For Withhold Management 1.4 Elect Director Victor A. Kaufman For Withhold Management 1.5 Elect Director Dara Khosrowshahi For Withhold Management 1.6 Elect Director Jonathan F. Miller For For Management 1.7 Elect Director Jeremy Philips For For Management 1.8 Elect Director Sukhinder Singh Cassidy For For Management 1.9 Elect Director Robert S. Wiesenthal For For Management 1.10 Elect Director Michael P. Zeisser For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 03, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tyson For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director Gaurdie E. Banister, Jr. For For Management 1.4 Elect Director Jim Kever For For Management 1.5 Elect Director Kevin M. McNamara For For Management 1.6 Elect Director Brad T. Sauer For For Management 1.7 Elect Director Robert Thurber For For Management 1.8 Elect Director Barbara A. Tyson For For Management 1.9 Elect Director Albert C. Zapanta For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management UNITED STATES STEEL CORPORATION Ticker: X Security ID: 912909108 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank J. Lucchino For For Management 2 Elect Director Seth E. Schofield For For Management 3 Elect Director John P. Surma For For Management 4 Elect Director David S. Sutherland For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Hayne For Withhold Management 1.2 Elect Director Harry S. Cherken, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Add Women and Minorities to the Board Against For Shareholder 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Declassify the Board of Directors Against For Shareholder VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: JUN 01, 2012 Meeting Type: Proxy Contest Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Phillip W. Farmer For For Management 1.2 Elect Director H. Allen Franklin For For Management 1.3 Elect Director Richard T. O'Brien For For Management 1.4 Elect Director Donald B. Rice For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Declassify the Board of Directors Against For Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1.1 Elect Director Philip R. Lochner, Jr For Did Not Vote Shareholder 1.2 Elect Director Edward W. Moneypenny For Did Not Vote Shareholder 1.3 Elect Director Karen R. Osar For Did Not Vote Shareholder 1.4 Elect Director V. James Sardo For Did Not Vote Shareholder 2 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation 3 Ratify Auditors None Did Not Vote Management 4 Require a Majority Vote for the None Did Not Vote Shareholder Election of Directors 5 Declassify the Board of Directors None Did Not Vote Shareholder 6 Reduce Supermajority Vote Requirement None Did Not Vote Shareholder WHIRLPOOL CORPORATION Ticker: WHR Security ID: 963320106 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel R. Allen For For Management 2 Elect Director Gary T. Dicamillo For For Management 3 Elect Director Jeff M. Fettig For For Management 4 Elect Director Kathleen J. Hempel For For Management 5 Elect Director Michael F. Johnston For For Management 6 Elect Director William T. Kerr For For Management 7 Elect Director John D. Liu For For Management 8 Elect Director Harish Manwani For For Management 9 Elect Director Miles L. Marsh For For Management 10 Elect Director William D. Perez For For Management 11 Elect Director Michael A. Todman For For Management 12 Elect Director Michael D. White For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Death Benefits/Golden Coffins Against For Shareholder XYLEM INC. Ticker: XYL Security ID: 98419M100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Victoria D. Harker For For Management 2 Elect Director Gretchen W. McClain For For Management 3 Elect Director Markos I. Tambakeras For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management ZIONS BANCORPORATION Ticker: ZION Security ID: 989701107 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jerry C. Atkin For For Management 2 Elect Director R.D. Cash For For Management 3 Elect Director Patricia Frobes For For Management 4 Elect Director J. David Heaney For For Management 5 Elect Director Roger B. Porter For For Management 6 Elect Director Stephen D. Quinn For For Management 7 Elect Director Harris H. Simmons For For Management 8 Elect Director L.E. Simmons For For Management 9 Elect Director Shelley Thomas Williams For For Management 10 Elect Director Steven C. Wheelwright For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Omnibus Stock Plan For For Management 14 Approve Executive Incentive Bonus Plan For For Management 15 Claw-back of Payments under Against For Shareholder Restatements
